At the time of the transactions out of which this controversy has originated, George Richtmyer was unmarried, had no children, was free from debt, the owner of property, and in a condition of mind that enabled him to dispose of it according to his pleasure, and he so remained until the time of his death, intestate. It is not claimed that he had an intellect of any marked capacity, nor is it any where pretended, so far as I can discover, that the agreements made with his brother Abraham, with respect to his support and the management and final disposition of his property were invalid, for any fraud or imposition practiced upon him. In fact, the whole case concedes his capacity to contract, convey or dispose of his estate by last will and testament. If George had made a will giving all his property to Abraham and his family, it is difficult to see how the plaintiffs, who represent a portion of his next of kin and heirs at law, could have questioned its validity.
In 1835, the three brothers, George, Daniel and Abraham Richtmyer, who had received an undivided estate under the *Page 67 
will of their father, thought it expedient to separate, at least in some respects, their several interests. This determination resulted in awarding to Daniel, in severalty, his portion of the property, and in an arrangement as between George and Abraham, the legal effect of which is now to be decided. Without examining in minute detail the somewhat complicated agreements, made between George and Abraham, all of which are to be regarded as made to achieve one common purpose, it is sufficient to state what I think is their general import and legal effect. It may be fairly assumed that George preferred to reside with his brother Abraham, and to some, and perhaps a large extent, remain under his protection and care. He was not ambitious to increase his property, nor inclined to be burdened with its preservation. There is no indication that he was unduly disposed to labor of any description, and he was content with an adequate and comfortable support, in sickness and in health, in idleness or industry, at least, during his life of celibacy, and to secure this, he was apparently willing to pledge his entire estate; and, as before said, he had a perfect legal right to do this, without any regard to the fact whether the consideration shall be regarded adequate or otherwise. The agreement, therefore, made with his brother Abraham, further provided for this contingency so long as George chose to reside in Abraham's family, and if he chose to reside separately, Abraham was to provide him a separate establishment. He was at liberty to devise his estate by will. If he married, or Abraham ill-treated him, he was to have his property set off and provide for himself as he pleased in a separate establishment; but if Abraham performed his part of the contract, and none of the contingencies named should happen upon which the contract was to terminate, then the estate was to belong to Abraham and his heirs. It so happened that, in 1864, George died intestate, unmarried, without issue and an inmate of the family of Abraham, who had fully performed his part of the arrangements made in 1835. I find nothing illegal or invalid in the arrangements made between George and Abraham, and I am not able to discover *Page 68 
any trust fastened upon the estate of George, in favor of his next of kin and heirs at law. If the estate or interest of Abraham was merely an estate during the life of George, I can well see how his next of kin and heirs at law may claim the remainder; but the notion that any trust has been created in their favor by the papers before us, seems to me entirely fabulous. I think it very plain to be seen that George intended to give all his property to Abraham, if the latter should deal with him according to the arrangements; in case George should not marry or elect to dispose of his property by will, and this he did not do.
In my opinion the plaintiffs have no claim, in law or equity, against the estate ef George Richtmyer, and the judgment of the Supreme Court should be reversed, and the complaint dismissed.
All concur; GRAY, C., not sitting.
Judgment reversed, and judgment for defendants dismissing complaint.